Citation Nr: 0211124	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral eye 
disorder.

2. Entitlement to service connection for residuals of an 
injury to the right hand.

3. Entitlement to service connection for residuals of an 
injury to the right arm.

4. Entitlement to service connection for residuals of an 
injury to the right shoulder.

5. Entitlement to service connection for residuals of a back 
injury.

6. Entitlement to service connection for traumatic arthritis 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In December 1999, the veteran canceled a personal hearing at 
the RO scheduled for that month and, in January 2000, he 
failed to report for another hearing scheduled at the RO.  In 
October 2000, the veteran failed to report for a scheduled 
videoconference hearing with a Board Member sitting in 
Washington, D.C.  In February 2001, the Board remanded the 
veteran's claim to afford him the opportunity to appear at a 
hearing before a Member of the Board.  In April 2002, the RO 
sent the veteran a letter indicating that he was scheduled in 
July for a videoconference hearing before a Board Member 
sitting in Washington, D.C., and requesting that he submit a 
signed statement within ten days waiving his right to an in-
person hearing before the videoconference hearing could be 
conducted.  A copy of the RO's letter was sent to the 
veteran's appointed service representative.  The veteran did 
not submit the signed waiver of an in-person hearing or 
otherwise respond to the RO's letter.  According to an 
undated Report of Contact (VA Form 119), the veteran was 
contacted, apparently by telephone, and indicated that he 
would not attend the hearing; there is no indication that he 
requested that the hearing be rescheduled.  As a result, the 
Board believes all due process requirements were met with 
regard to his hearing request.


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
demonstrates that a bilateral eye disorder was not present 
in service, and the evidence preponderates against a 
finding that any currently diagnosed bilateral eye 
disorder is related to service or any incident of service.

2. No competent and probative medical evidence has been 
submitted to demonstrate that the veteran currently has a 
right hand disorder, and any arthropathy, arthralgia, and 
degenerative joint disease is not shown to be related to 
his period of military service.

3. No competent and probative medical evidence has been 
submitted to demonstrate that the veteran current has a 
right arm disorder, and any arthropathy, arthralgia, and 
degenerative joint disease is not shown to be related to 
his period of military service.

4. The competent and probative medical evidence of record 
demonstrates that a right shoulder disorder was not 
present in service, or manifested within one year 
thereafter, and the evidence preponderates against a 
finding that any currently diagnosed right shoulder 
disorder is related to service or any incident of service.

5. No competent and probative medical evidence has been 
submitted to demonstrate that the veteran currently has a 
back disorder, and any arthropathy, arthralgia, and 
degenerative joint disease is not shown to be related to 
his period of military service.

6. No competent and probative medical evidence has been 
submitted to demonstrate that the veteran currently has 
traumatic arthritis of the lower extremities, and any 
arthropathy, arthralgia, and degenerative joint disease is 
not shown to be related to his period of military service.


CONCLUSIONS OF LAW

1. A bilateral eye disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2. Residuals of an injury to the right hand were not incurred 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3. Residuals of an injury to the right arm were not incurred 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

4. Residuals of an injury to the right shoulder were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 
3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

5. Residuals of an injury to the back were not incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

6. Traumatic arthritis of the lower extremities was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 
3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has contended that he developed a back disorder 
and right arm, shoulder and hand disorders as a result of 
injuries sustained in a truck accident during World War II.  
He asserts that he was injured when the six-wheel vehicle he 
was driving was hit from the rear and the right side of his 
body was jammed into the right side of the vehicle.  He 
indicated that his bilateral eye disorder was due to welding 
on landing crafts, and that he sustained traumatic arthritis 
of both legs from standing and marching on concrete and 
carrying firearms.

The record on appeal indicates that, unfortunately, most of 
the veteran's service medical records were destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  
Extracts of military hospital records from the Office of the 
Surgeon General were obtained and reflect that, in June 1944, 
the veteran was treated for chronic prostatitis and 
urethritis.

The veteran's Honorable Discharge document, on WD AGO Form 
53-55, indicates that he served in New Guinea and Luzon 
during World War II, and his awards and decorations include 
the Philippine Liberation Ribbon, the Meritorious Unit Award, 
the Asiatic-Pacific Theater Ribbon with Two Bronze Service 
Stars, and the World War II Victory Medal.  His military 
occupational specialty was automotive mechanic.

Post-service medical evidence includes VA and non-VA medical 
records and statements dated from September 1998 to July 
1999.

When seen in a VA outpatient clinic in September 1998, the 
veteran requested medications and indicated that he had been 
privately treated.  Diagnoses included degenerative joint 
disease.  In early October 1998, the veteran was seen again 
and reported that his right hand was sore and felt weak, and 
that it was a chronic problem which had worsened.  According 
to the record, there was "no injury".  Examination findings 
included no edema or erythema, good range of motion, slight 
decrease in grip, and no other neurological deficits.  In 
mid-October, the veteran complained of right forearm 
stiffness and lack of strength, and the VA record notes his 
earlier complaints of right hand pain.  According to the 
entry, the veteran was not in acute distress.  Examination of 
his right hand showed no swelling, erythema, or increased 
heat.  There was good range of motion and good return 
circulation.  The hand was sensitive to pinch.  Diagnoses 
included arthropathy, arthralgia, and pain in joint, site 
unspecified.  

A December 1998 VA medical record indicates that the 
veteran's past medical history included diabetes, 
hypertension, and arthritis.  His chief complaint was that 
his right arm and hand hurt.  Degenerative joint disease was 
noted.  Examination findings revealed shoulder pain, 
stiffness, and extension to 90 degrees, apparently with pain; 
bursitis was noted.  A December 1998 VA radiology report 
reflects that X-rays of the veteran's bilateral humerus 
showed no evidence of fracture or dislocation, and the 
impression was that the humerus appeared normal bilaterally 
for a patient of this age.  X-rays of the veteran's bilateral 
forearms showed evidence of Monckeberg's sclerosis, 
suggesting the presence of diabetes mellitus.  Degenerative 
changes were seen in the carpal bones.  There was no evidence 
of fracture or dislocation of the ulna, and the impression 
was that the veteran's forearms, bilaterally, were 
essentially normal for a patient of this age.  The impression 
of X-rays of the veteran's hands was that his wrists showed 
evidence of arthritic degenerative changes, bilaterally, and 
the hands were essentially normal for a patient of this age.

February 1999 VA medical records indicate that the veteran 
was seen in the Optometry Clinic and complained that he was 
unable to see well and his eyes burned in cold weather.  Upon 
examination, the clinical impression was some decreased 
acuity from cataracts (stable) and symptomatic blepharitis.  
Later in the month, progress notes indicate the veteran 
returned to the Optometry Clinic and complained of blurry 
vision with glasses and said the blurred vision began a month 
earlier.  Upon examination, the clinical impression was dry 
eye syndrome in each eye and stable vision and cataracts in 
each eye.  The veteran was advised to continue using 
artificial tears and glasses in each eye.  A May 1999 VA 
record indicates the veteran's report of some chronic joint 
pain.

According to a July 1999 statement from D.E.P., M.D., the 
doctor had been the veteran's primary care physician for 
approximately the past ten to twelve years.  Dr. P. recalled 
that the veteran had episodes of respiratory problems and 
hypertension that were treated conservatively.  The physician 
said he had no records to document the veteran's treatment, 
as his office was totally damaged by a severe flood and his 
records were lost. 

An August 1999 VA Optometry Clinic record indicates that the 
veteran complained of an inability to see "fine stuff" and 
used artificial tears several times a day.  He had a history 
of cataracts.  Upon examination, the impression was 
borderline intraocular pressure with apparent increase in c/d 
(cup to disk?) ratio since a July 1998 examination.  
Cataracts in each eye were noted.

II.  Legal Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for a 
bilateral eye disorder, residuals of right arm, hand, and 
shoulder injuries, residuals of a back injury, and traumatic 
arthritis of the lower extremities.  Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board has carefully considered the unfortunate absence of 
service medical records in the present case.  As noted above, 
VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See VCAA § 3(a) (now codified at 38 
U.S.C. § 5103A (West Supp. 2001)).  The Board is aware of the 
decision in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist, and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence.

With further regard to Hayre, cited above, the Board notes 
that another panel of the Federal Circuit, thereafter, 
determined that the holding in Hayre was an "extremely 
narrow" one.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 
2001).  Although the opinion contained some broad language, 
the holding was limited to the factual situation presented 
where an RO had breached the duty to assist by failing to 
obtain pertinent service medical records specifically 
requested by the claimant and then failing to provide the 
claimant with notice explaining the deficiency.  Id.

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit, en banc, 
granted the motion for rehearing, vacated its judgment in 
Cook, and withdrew the accompanying opinion.  The en banc 
panel requested further briefs addressing the validity of 
Hayre as law and the question of whether a failure of the 
duty to assist under the law and regulations applicable at 
the time can constitute clear and unmistakable error under 38 
U.S.C.A. § 5109A.  Cook v. Principi, No. 00-7171 (Fed. Cir. 
Jan. 4, 2002) (en banc) (argued July 9, 2002).

In this case, in 1998, the RO received notification from the 
NPRC that a fire had destroyed the veteran's service medical 
records in July 1973.  The record indicates that the copies 
of military hospital reports from the Surgeon General's 
Office were received by the RO in November 1998 but did not 
yield evidence of treatment for a right arm, shoulder, or 
hand injury, a back injury, a bilateral eye disorder, or 
arthritis of the lower extremities in service, as claimed by 
the veteran.

Having carefully considered the provisions of the VCAA and 
the decision in Hayre in light of the record on appeal, the 
Board finds that the development of this claim with respect 
to the service medical records has been consistent with the 
provisions of the law.  The RO attempted to locate the 
veteran's service medical records; however, those records 
cannot be obtained.

The Board is mindful that the Court has held that, in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein is undertaken with this heightened 
duty in mind. 

Thus, the Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
an August 2001 letter to the veteran, the RO advised him of 
the Veteran Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of the letter was sent to the veteran's 
appointed service representative.  See Quartuccio v. 
Principi, 16 Vet. App, 183, 187 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See VCAA § 3(a) (now codified at 38 
U.S.C. 5103A(d)).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for residuals of 
an injury to the back and right arm, shoulder and hand, a 
bilateral eye condition and traumatic arthritis of the lower 
extremities.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, for 
certain chronic disorders, such as arthritis, even if there 
is no record of arthritis in service, its incurrence in 
service will be presumed if it is manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  However, that does 
not end the Board's inquiry.

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service - that is, what happened 
then - not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See, e.g., Caluza v. Brown, 
7 Vet.App. 498, 504 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Thus, the "clear and convincing 
evidence to the contrary" provision of section 1154(b), 
which lessens the evidentiary burden for combat veterans, 
applies only to the service-incurrence element of a claim and 
not to the current-disability and service-nexus elements.  
The Court has emphasized that an unbroken line of cases since 
Caluza has held that the term "service connection" as used 
in 38 U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), citing Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The veteran has contended that service connection should be 
granted for residuals of a back and right arm, shoulder and 
hand injury.  The available service records do not document 
his claimed in-service injury from a motor vehicle accident 
and his subsequent treatment.  In addition, neither his 
discharge records nor his contentions indicate that he 
engaged in combat with the enemy.  However, in view of his 
overseas service in World War II, and his numerous 
decorations, and giving the veteran the benefit of the doubt, 
the Board will presume combat-veteran status for the purpose 
of this case, and therefore his contentions are presumed 
credible for the limited purpose of the service-incurrence 
component of his claim, under 38 C.F.R. § 1154(b).  The Board 
is very concerned that the exigencies of combat should never 
impair a veteran's ability to pursue a later claim, and, 
thus, we accept his account, as a layman, of what befell him 
in service.  The vital question in this case, however, is 
medical, i.e., whether he now has disability that resulted 
from injury in service, or whether his claimed disabilities 
arose later, from events unrelated to service.

1.  Service Connection for Bilateral Eye Disorder

Although the evidence shows that the veteran currently has 
blepharitis (dry eye syndrome) and cataracts, no competent 
medical evidence has been submitted to show that these 
disabilities are related to service or any incident thereof.  
On the other hand, as discussed above, it appears that most 
of the veteran's service medical records were, unfortunately, 
destroyed in a fire at the NPRC.  However, the record 
reflects that the first post-service evidence of record of 
cataracts and dry eye syndrome is from 1999, more than fifty 
years after his separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's cataracts and blepharitis to service or any 
incident of service has been presented.

2.  Service Connection for Residuals of Back Injury

The veteran has contended that service connection should be 
granted for residuals of a back injury sustained during a 
motor vehicle accident in service.  However, no competent 
medical evidence has been submitted to show that the veteran 
has any back disorder related to service or any incident 
thereof.  On the other hand, as discussed above, it appears 
that most of the veteran's service medical records were, 
unfortunately, destroyed in a fire at the NPRC.  However, on 
VA and private treatment records after the veteran's 
separation from service, there was no showing that the 
veteran had back injury related to service.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has residuals of a back injury.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has residuals of a back injury has been presented.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

3.  Service Connection for Residuals of Injury to the Right 
Hand

The veteran has contended that service connection should be 
granted for residuals of an injury to his right hand incurred 
during a motor vehicle accident in service.   However, no 
competent medical evidence has been submitted to show that 
the veteran has a right hand disorder related to service or 
any incident thereof.  On the other hand, as discussed above, 
it appears that most of his service medical records were, 
unfortunately, destroyed in a fire at the NPRC.  However, on 
VA and private treatment records after the veteran's 
separation from service, while the veteran complained of 
pain, numbness and stiffness in December 1998, a VA X-ray 
report showed arthritic degenerative changes bilaterally in 
the veteran's wrists, but essentially normal hands for a 
patient of his age, and there was no showing that the veteran 
had a right hand injury related to service.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has residuals of a right hand injury.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has residuals of a right hand injury has been 
presented.  Rabideau, supra.

4.  Service Connection for Residuals of Injury to the Right 
Arm

The veteran has contended that service connection should also 
be granted for residuals of a right arm injury sustained in a 
motor vehicle accident in service.   However, no competent 
medical evidence has been submitted to show that the veteran 
has any right arm disorder related to service or any incident 
thereof.  As noted above, it appears that most of the 
veteran's service medical records were destroyed in a fire at 
the NPRC.  However, on VA and private treatment records after 
the veteran's separation from service, there was no showing 
that the veteran had a right arm injury related to service.  
In fact, X-rays taken by VA in December 1998 showed normal 
forearms.  Furthermore, the veteran has submitted no evidence 
to show that he currently has residuals of a right arm 
injury.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
a right arm injury has been presented.  Rabideau v. 
Derwinski, supra.

5.  Service Connection for Residuals of Injury to the Right 
Shoulder

Although the evidence shows that the veteran currently has 
bursitis in his right shoulder, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  As noted above, it appears 
that most of the veteran's service medical records were 
destroyed in a fire at the NPRC.  However, the record 
reflects that the first post-service evidence of record of 
right shoulder pain is from 1998, more than fifty years after 
his separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's right shoulder 
bursitis to service or any incident of service has been 
presented.

6.  Service Connection for Traumatic Arthritis of the Lower 
Extremities

The veteran has contended that service connection should be 
granted for traumatic arthritis of the lower extremities.   
However, no competent medical evidence has been submitted to 
show that the veteran has any traumatic arthritis of the 
lower extremities related to service or any incident thereof.  
On the other hand, as above, most of the veteran's service 
medical records were, unfortunately, destroyed in a fire at 
the NPRC.  However, on VA and private treatment records after 
the veteran's separation from service, while arthropathy and 
arthralgia were diagnosed by VA in 1998, there was no showing 
that the veteran had traumatic arthritis of the lower 
extremities related to service.  Furthermore, the veteran has 
submitted no evidence to show that he currently has traumatic 
arthritis of the lower extremities.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has traumatic arthritis of the lower extremities 
has been presented.  See Rabideau.

7.  Summary

The Board appreciates the obvious sincerity of the veteran in 
pursuing these claims.  As discussed above, the Board 
remanded this case in 2001 in an attempt to afford the 
veteran an opportunity to provide testimony in support of his 
contentions, and we have reviewed the entire record and 
determined that the evidentiary record is not adequate to 
support his contentions.  We reiterate that we have no reason 
to doubt the veteran's description of his in-service injuries 
but, even assuming the events occurred as he has described, 
the medical evidence does not support a conclusion that he 
has back, right arm, shoulder, and hand disabilities as a 
result of such injuries in service.  Nor does the evidence 
demonstrate that he has a bilateral eye condition or 
traumatic arthritis of the lower extremities related to his 
period of active service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran has residuals of 
back and right arm, hand and shoulder injuries, a bilateral 
eye condition and/or traumatic arthritis of the lower 
extremities related to service or any incident thereof.  
Thus, the preponderance of the evidence is against the claims 
and they must be denied.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. § 3.303.  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for residuals of an injury to the right 
hand is denied.

Service connection for residuals of an injury to the right 
arm is denied.

Service connection for residuals of an injury to the right 
shoulder is denied.

Service connection for residuals of an injury to the back is 
denied.

Service connection for traumatic arthritis of the lower 
extremities is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

